         Case 1:18-cv-01551-PLF Document 182 Filed 12/10/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



LUCAS CALIXTO, et al.,                                 Case No. 1:18-cv-01551-PLF

                        Plaintiffs,
                            v.

 UNITED STATES DEPARTMENT OF THE
 ARMY, et al.,

                         Defendants.




     MOTION FOR THE ADMISSION, PRO HAC VICE, OF JOHN M. VASSOS AS
                ADDITIONAL COUNSEL FOR PLAINTIFFS

       Pursuant to Local Civil Rule 83.2(d), I hereby move for the admission, pro hac vice, of

John M. Vassos, an attorney with the law firm of Morgan, Lewis & Bockius LLP, 101 Park

Avenue, New York, NY 10178-0060, and a member of the Bar of the State of New York, as

additional counsel for Plaintiffs in this case. Mr. Vassos’s declaration is filed herewith.


Dated: December 10, 2020                          Respectfully submitted,


                                                  /s/ Jennifer M. Wollenberg
                                                  Jennifer M. Wollenberg (DC Bar No. 494895)
                                                  Morgan, Lewis & Bockius LLP
                                                  1111 Pennsylvania Avenue, NW
                                                  Washington, DC 20004-2541
                                                  Tel: 202.739.5313
                                                  Fax: 202.739.3001
                                                  jennifer.wollenberg@morganlewis.com

                                                  Counsel for Plaintiffs
        Case 1:18-cv-01551-PLF Document 182-1 Filed 12/10/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 LUCAS CALIXTO, et al.,
                                                      Case No. 1:18-cv-01551-PLF
                        Plaintiffs,

                            v.

 UNITED STATES DEPARTMENT OF THE
 ARMY, et al.,

                        Defendants.



                           DECLARATION OF JOHN M. VASSOS

       Pursuant to Local Civil Rule 83.2(d), I, John M. Vassos, submit this declaration in

support of my application for leave to appear and practice in this case pro hac vice.

       1.       My full name is John M. Vassos.

       2.       I am a partner of the law firm Morgan, Lewis & Bockius LLP. My office is

located at 101 Park Avenue, 44th Floor, New York, NY 10178-0060. My office telephone

number is (212) 309-6000.

       3.       I certify that I am now a member in good standing of the following State and

Federal bars:

                a.     Bar of the State of New York (May 7, 1986);

                b.     U.S. District Court for the Southern District of New York (June 9, 1987);

                c.     U.S. District Court for the Eastern District of New York (June 9, 1987);

                d.     U.S. Court of Appeals for the Fourth Circuit (May 12, 1993);

                e.     U.S. Court of Appeals for the Eleventh Circuit (May 12, 2005); and

                f.     U.S. Court of Appeals for the Second Circuit (April 21, 2016).
        Case 1:18-cv-01551-PLF Document 182-1 Filed 12/10/20 Page 2 of 2




       4.     I have never been disciplined by any bar, and there are no disciplinary

proceedings pending against me as a member of the bar in any jurisdiction.

       5.     I have not previously been admitted pro hac vice in this Court.

       6.     I do not engage in the practice of law from an office located in the District of

Columbia.

       I certify under the penalties of perjury that the foregoing is true.

       Executed on December 10, 2020.

                                                      Respectfully submitted,


                                                      /s/ John M. Vassos
                                                      John M. Vassos
                                                      Morgan, Lewis & Bockius LLP
                                                      101 Park Avenue, 44th Floor
                                                      New York, NY 10178-0060
                                                      (212) 309-6000
                                                      john.vassos@morganlewis.com




                                                  2
          Case 1:18-cv-01551-PLF Document 182-2 Filed 12/10/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 LUCAS CALIXTO, et al.,
                                                    Case No. 1:18-cv-01551-PLF
                       Plaintiffs,

                           v.

 UNITED STATES DEPARTMENT OF THE
 ARMY, et al.,

                       Defendants.



                                     [Proposed] ORDER

       Upon consideration of the motion to admit John M. Vassos to appear in this action, pro

hac vice, it is hereby ORDERED that the motion is granted.



 Dated:
                                                PAUL L. FRIEDMAN
                                                United States District Judge
